


Exhibit 10.1
BLACKHAWK NETWORK HOLDINGS, INC.
2013 EQUITY INCENTIVE AWARD PLAN

STOCK OPTION GRANT NOTICE (RDD Alternate)
Blackhawk Network Holdings, Inc., a Delaware corporation (the “Company”),
pursuant to its 2013 Equity Incentive Award Plan (as may be amended from time to
time, the “Plan”), hereby grants to the individual listed below (the
“Optionee”), an option to purchase the number of shares of Common Stock, par
value $0.001 per share, of the Company (the “Shares”), set forth below (the
“Option”). This Option is subject to all of the terms and conditions set forth
herein and in the Stock Option Agreement attached hereto as Exhibit A (the
“Agreement”) and the Plan, each of which is incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Stock Option Grant Notice (the “Grant Notice”) and
the Agreement.
Optionee:
[__________]
Grant Date:
[__________]
Vesting Commencement Date:
[__________]
Exercise Price per Share:
$[ ] /Share
Total Number of Shares Subject to the Option:
[__________] Shares
Expiration Date:
[__________]
Vesting and Exercise Schedule:
[__________]
Termination:
The Option shall terminate on the Expiration Date set forth above or, if
earlier, in accordance with the terms of the Agreement



Type of Option: ¨     Incentive Stock Option ¨ Non-Qualified Stock Option


By his or her signature below, the Optionee agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Grant Notice. The Optionee has
reviewed the Agreement, the Plan and this Grant Notice in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Grant
Notice and fully understands all provisions of this Grant Notice, the Agreement
and the Plan. The Optionee hereby agrees to accept as binding, conclusive and
final all decisions and/or interpretations of the Administrator upon any
questions arising under the Plan or relating to the Option. If the Optionee is
married, his or her spouse has signed the Consent of Spouse attached to this
Grant Notice as Exhibit B
BLACKHAWK NETWORK HOLDINGS, INC.
 
OPTIONEE
By:
 
 
By:
 
Print Name:
 
 
Print Name:
 
Title:
 
 
 
 
Address:
 
 
Address:
 
 
 
 
Email:
 


















SV\1320035.6

--------------------------------------------------------------------------------



EXHIBIT A
TO STOCK OPTION GRANT NOTICE (RDD Alternate)

STOCK OPTION AGREEMENT
Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, Blackhawk Network
Holdings, Inc., a Delaware corporation (the “Company”), has granted to the
Optionee an option (the “Option”) under the Company’s 2013 Equity Incentive
Award Plan (as amended from time to time, the “Plan”) to purchase the number of
Shares indicated in the Grant Notice.
ARTICLE I.


GENERAL


1.1    Incorporation of Terms of Plan. The Option is subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
1.2    Definitions. Wherever the following terms are used in this Agreement they
shall have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Grant Notice or, if not defined therein, the Plan.
(a)    “Disability” shall mean the Optionee’s becoming “disabled” (within the
meaning of Section 409A of the Code).
(b)    “Retirement” shall mean the Optionee’s Termination from Service, other
than as a result of the Optionee’s death, Disability or termination by the
Company for Cause, at a time when the Optionee has (i) (A) attained at least 55
years of age and (B) completed at least ten (10) consecutive years of service to
the Company or (ii) attained at least 65 years of age.
ARTICLE II.


GRANT OF OPTION


2.1    Grant of Option. In consideration of the Optionee’s past and/or continued
employment with or service to the Company or any Affiliate and for other good
and valuable consideration, effective as of the Grant Date set forth in the
Grant Notice (the “Grant Date”), the Company irrevocably grants to the Optionee
the Option to purchase any part or all of the aggregate number of Shares set
forth in the Grant Notice, upon the terms and conditions set forth in the Plan
and this Agreement. Unless designated as a Non-Qualified Stock Option in the
Grant Notice, the Option shall be an Incentive Stock Option to the maximum
extent permitted by law.
2.2    Exercise Price. The exercise price of the Shares subject to the Option
shall be as set forth in the Grant Notice, without commission or other charge;
provided, however, that the exercise price per share of the Shares subject to
the Option shall not be less than 100% of the Fair Market Value of a Share on
the Grant Date. Notwithstanding the foregoing, if this Option is an Incentive
Stock Option and the Optionee is a Greater Than 10% Stockholder as of the Grant
Date, the exercise price per share of the Shares subject to the Option shall not
be less than 110% of the Fair Market Value of a Share on the Grant Date.

A-1

--------------------------------------------------------------------------------



2.3    Consideration to the Company. In consideration of the grant of the Option
by the Company, the Optionee agrees to render faithful and efficient services to
the Company or any Affiliate. Nothing in the Plan or this Agreement shall confer
upon the Optionee any right to continue in the employ or service of the Company
or any Affiliate or shall interfere with or restrict in any way the rights of
the Company and its Affiliates, which rights are hereby expressly reserved, to
discharge or terminate the services of the Optionee at any time for any reason
whatsoever, with or without Cause, except to the extent expressly provided
otherwise in a written agreement between the Company or an Affiliate and the
Optionee.
ARTICLE III.


PERIOD OF EXERCISABILITY


3.1    Commencement of Exercisability.
(a)    Subject to Sections 3.1(b), 3.2, 3.3, 3.4, 5.8 and 5.9 hereof, the Option
shall become vested and exercisable in such amounts and at such times as are set
forth in the Grant Notice.
(b)    No portion of the Option which has not become vested and exercisable as
of the date of the Optionee’s Termination of Service shall thereafter become
vested and exercisable, except as set forth in Section 3.4 below or as may be
otherwise provided by the Administrator or as set forth in a written agreement
between the Company and the Optionee.
3.2    Duration of Exercisability. Any installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3 hereof.
3.3    Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:
(a)    The Expiration Date set forth in the Grant Notice;
(b)    If this Option is designated as an Incentive Stock Option and the
Optionee is a Greater Than 10% Stockholder as of the Grant Date, the expiration
of five (5) years from the Grant Date;
(c)    The date that is three (3) months from the date of the Optionee’s
Termination of Service by the Company without Cause or by the Optionee for any
reason (other than (i) a Termination of Service due to death or Disability or
(ii) a Termination of Service due to Retirement that occurs on or following the
one (1)-year anniversary of the Grant Date);
(d)    The expiration of one (1) year from the date of the Optionee’s
Termination of Service by reason of the Optionee’s death or Disability;
(e)    With respect to Shares subject to the Option that are vested and
exercisable as of the date of the Optionee’s Termination of Service due to
Retirement that occurs on or following the one (1)-year anniversary of the Grant
Date, the expiration of twelve (12) months following the date of such
termination, and with respect to each installment that becomes exercisable
following such date of termination in accordance with Section 3.4 hereof, the
expiration of twelve (12) months following each such exercisability date with
respect to such installment; or

A-2

--------------------------------------------------------------------------------



(f)    The start of business on the date of the Optionee’s Termination of
Service by the Company for Cause.
The Optionee acknowledges that an Incentive Stock Option exercised more than
three (3) months after the Optionee’s termination of employment, other than by
reason of death or disability, will be taxed as a Non-Qualified Stock Option.
3.4    Acceleration/Continuation of Exercisability. Notwithstanding any other
contrary provision of this Agreement:
(a)    In the event of the Optionee’s Termination of Service by reason of the
Optionee’s death or Disability, in each case, that occurs on or following the
one (1)-year anniversary of the Grant Date, the Option shall become fully vested
and exercisable with respect to all Shares covered thereby upon the date of such
termination.
(b)    In the event of the Optionee’s Termination of Service by reason of the
Optionee’s Retirement that occurs on or following the one (1)-year anniversary
of the Grant Date, the Option shall (i) become fully vested with respect to all
Shares covered thereby upon the date of such termination and (ii) continue to
become exercisable in such amounts and at such times as are set forth in the
Grant Notice following the date of such termination (i.e., in accordance with
the original vesting and exercise schedule set forth in the Grant Notice).
(c)    [In the event of the Optionee’s Termination of Service by the Company
without Cause or by the Optionee for Good Reason (each, as defined in the
Company’s Executive Change in Control Severance Plan, as may be amended from
time to time), in either case, within twenty-four (24) months following a Change
in Control, the Option shall become fully vested and exercisable with respect to
all Shares covered thereby on the date of such termination.]
3.5    Special Tax Consequences. The Optionee acknowledges that, to the extent
that the aggregate Fair Market Value (determined as of the time the Option is
granted) of all Shares with respect to which “incentive stock options” (within
the meaning of Section 422 of the Code, but without regard to Section 422(d) of
the Code), including the Option, are exercisable for the first time by the
Optionee in any calendar year exceeds $100,000, the Option and such other
options shall be Non-Qualified Stock Options to the extent necessary to comply
with the limitations imposed by Section 422(d) of the Code. The Optionee further
acknowledges that the rule set forth in the preceding sentence shall be applied
by taking the Option and other “incentive stock options” into account in the
order in which they were granted, as determined under Section 422(d) of the Code
and the Treasury Regulations thereunder.
ARTICLE IV.


EXERCISE OF OPTION


4.1    Person Eligible to Exercise. Except as provided in Section 5.2 hereof,
during the lifetime of the Optionee, only the Optionee may exercise the Option
or any portion thereof. After the death of the Optionee, any exercisable portion
of the Option may, prior to the time when the Option becomes unexercisable under
Section 3.3 hereof, be exercised by the deceased Optionee’s beneficiary or by
any person empowered to do so under the deceased Optionee’s will or under the
then-applicable laws of descent and distribution, subject to Section 11.3(c) of
the Plan.

A-3

--------------------------------------------------------------------------------



4.2    Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3 hereof. However, the Option shall not be exercisable with
respect to fractional shares.
4.3    Manner of Exercise. The Option, or any exercisable portion thereof, may
be exercised solely by delivery to the Secretary of the Company (or any third
party administrator or other person or entity designated by the Company) of all
of the following prior to the time when the Option or such portion thereof
becomes unexercisable under Section 3.3 hereof:
(d)    A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised. The notice shall be signed by the Optionee or other person then
entitled to exercise the Option or such portion of the Option;
(e)    Full payment of the exercise price and applicable withholding taxes to
the stock administrator of the Company for the Shares with respect to which the
Option, or portion thereof, is exercised, in a manner permitted by Section 4.4
hereof;
(f)    Any other representations or documents as may be required in the
Administrator’s sole discretion to effect compliance with all applicable
provisions of the Securities Act, the Exchange Act, any other federal, state or
foreign securities laws or regulations, the rules of any securities exchange or
automated quotation system on which the Shares are listed, quoted or traded or
any other applicable law; and
(g)    In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than the Optionee, appropriate
proof of the right of such person or persons to exercise the Option (as
determined by the Administrator in its sole discretion).
Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.
4.4    Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of the Optionee:
(a)    Cash;
(b)    Check;
(c)    Delivery of a written or electronic notice that the Optionee has placed a
market sell order with a broker with respect to Shares then issuable upon
exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate exercise price; provided, that payment of such
proceeds is then made to the Company upon settlement of such sale;
(d)    With the consent of the Administrator, surrender of other Shares which
have been held by the Optionee for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares with respect to which the Option or portion thereof is being
exercised;

A-4

--------------------------------------------------------------------------------



(e)    With the consent of the Administrator, surrendered Shares issuable upon
the exercise of the Option having a Fair Market Value on the date of exercise
equal to the aggregate exercise price of the Shares with respect to which the
Option or portion thereof is being exercised; or
(f)    With the consent of the Administrator, such other form of legal
consideration as may be acceptable to the Administrator.
4.5    Conditions to Issuance of Stock Certificates. The Shares deliverable upon
the exercise of the Option, or any portion thereof, may be either previously
authorized but unissued Shares, treasury Shares or issued Shares which have been
purchased on the open market. Such Shares shall be fully paid and nonassessable.
The Company shall not be required to issue or deliver any certificates or make
any book entries evidencing Shares purchased upon the exercise of the Option or
portion thereof prior to fulfillment of the conditions set forth in Section 11.4
of the Plan.
4.6    Rights as Stockholder. The holder of the Option shall not be, nor have
any of the rights or privileges of, a stockholder of the Company, including,
without limitation, voting rights and rights to dividends, in respect of any
Shares purchasable upon the exercise of any part of the Option unless and until
such Shares shall have been issued by the Company to such holder (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company). No adjustment shall be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Section 14.2 of the Plan.
ARTICLE V.


OTHER PROVISIONS


5.1    Administration. The Administrator shall have the power to interpret the
Plan and this Agreement as provided in the Plan. All interpretations and
determinations made by the Administrator in good faith shall be final and
binding upon the Optionee, the Company and all other interested persons.
5.2    Transferability of Option. Without limiting the generality of any other
provision hereof, the Option shall be subject to the restrictions on
transferability set forth in Section 11.3 of the Plan.
5.3    Adjustments. The Optionee acknowledges that the Option is subject to
modification and termination in certain events as provided in this Agreement and
Article 14 of the Plan.
5.4    Tax Consultation. The Optionee understands that the Optionee may suffer
adverse tax consequences as a result of the grant, vesting and/or exercise of
the Option, and/or with the purchase or disposition of the Shares subject to the
Option. The Optionee represents that the Optionee has consulted with any tax
consultants the Optionee deems advisable in connection with the purchase or
disposition of such shares and that the Optionee is not relying on the Company
for any tax advice.
5.5    Notification of Disposition. If this Option is designated as an Incentive
Stock Option, the Optionee shall give prompt notice to the Company of any
disposition or other transfer of any Shares acquired under this Agreement if
such disposition or transfer is made (a) within two (2) years from the Grant
Date with respect to such Shares or (b) within one (1) year after the transfer
of such Shares to the Optionee. Such notice shall specify the date of such
disposition or other transfer and the amount realized, in cash, other property,
assumption of indebtedness or other consideration, by the Optionee in such
disposition or other transfer.

A-5

--------------------------------------------------------------------------------



5.6    Optionee’s Representations. The Optionee shall, if required by the
Company, concurrently with the exercise of all or any portion of this Option,
make such written representations as are deemed necessary or appropriate by the
Company and/or the Company’s counsel.
5.7    Section 409A. This Agreement and the Grant Notice shall be interpreted in
accordance with the requirements of Section 409A of the Code. The Administrator
may, in its discretion, adopt such amendments to the Plan, this Agreement or the
Grant Notice or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate to comply with the
requirements of Section 409A of the Code or an available exemption thereof;
provided, however, that the Administrator shall have no obligation to take any
such action(s) or to indemnify any person from failing to do so.
5.8    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Option in any material way without the prior written
consent of the Optionee.
5.9    Not a Contract of Service Relationship. Nothing in this Agreement or in
the Plan shall confer upon the Optionee any right to continue to serve as an
Employee, Director, Consultant or other service provider of the Company or any
of its Affiliates or shall interfere with or restrict in any way the rights of
the Company and its Affiliates, which rights are hereby expressly reserved, to
discharge or terminate the services of the Optionee at any time for any reason
whatsoever, with or without Cause, except to the extent expressly provided
otherwise in a written agreement between the Company or an Affiliate and the
Optionee.
5.10    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Optionee is subject to Section
16 of the Exchange Act, then the Plan, the Option and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
5.11    Conformity to Securities Laws. The Optionee acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, as well as all applicable state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Option is granted and may be exercised, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.
5.12    Limitation on the Optionee’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. The Plan, in and of itself, has
no assets. The Optionee shall have only the rights of a general unsecured
creditor of the Company and its Affiliates with respect to amounts credited and
benefits payable, if any, with respect to the Option, and rights no greater than
the right to receive the Common Stock as a general unsecured creditor with
respect to Options, as and when payable hereunder.

A-6

--------------------------------------------------------------------------------



5.13    Successors and Assigns. The Company or any Affiliate may assign any of
its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company and its Affiliates. Subject to the restrictions on transfer set forth in
this Article 5, this Agreement shall be binding upon the Optionee and his or her
heirs, executors, administrators, successors and assigns.
5.14    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including all Exhibits thereto, if any) constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and its Affiliates and the Optionee with respect to the subject
matter hereof.
5.15    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Optionee shall be addressed to the Optionee at the Optionee’s last address
reflected on the Company’s records. Any notice shall be deemed duly given when
sent via email or when sent by reputable overnight courier or by certified mail
(return receipt requested) through the United States Postal Service.
5.16    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
5.17    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement
5.18    Claw-Back Policy. The Option shall be subject to any claw-back policy
implemented by the Company, in accordance with Section 11.5(b) of the Plan.

A-7

--------------------------------------------------------------------------------



EXHIBIT B
TO STOCK OPTION GRANT NOTICE


CONSENT OF SPOUSE
I, _______________, spouse of _______________, have read and approve the Stock
Option Grant Notice (the “Grant Notice”) to which this Consent of Spouse is
attached and the Stock Option Agreement (the “Agreement”) attached to the Grant
Notice. In consideration of issuing to my spouse the shares of the common stock
of Blackhawk Network Holdings, Inc. set forth in the Grant Notice, I hereby
appoint my spouse as my attorney-in-fact in respect to the exercise of any
rights under the Agreement and agree to be bound by the provisions of the
Agreement insofar as I may have any rights in said Agreement or any shares of
the common stock of Blackhawk Network Holdings, Inc. issued pursuant thereto
under the community property laws or similar laws relating to marital property
in effect in the state of our residence as of the date of the signing of the
foregoing Agreement.


Dated:
 
 
 
 
 
 
Signature of Spouse



